Title: To Benjamin Franklin from Thomas Holme, 17 March 1759
From: Holme, Thomas
To: Franklin, Benjamin



Sir
Wellingborough March 17th. 1759.
I have communicated Yours of the 8th Instant to Mr. Fisher, who gave me the inclosed Bill of Funeral and other necessary Expences, to be sent to you for your Satisfaction with regard to the Distribution of your late Cousin Fishers Estate which according to my Calculation will stand as follows—
  
    
      Dr.  Administratrix to the Estate late Mrs. Fisher’s.
      Credr.
    
    
      
      
      £ s. d.
      
      
      £ s. d.
    
    
      To a Legacy bequeathed. by the late Mr. R:Fisher
      }
       100:0:0
      By necessary Expences.
      
        31: 2:2
    
    
      To Mrs. Fishers wearing Apparel divided between Mrs. Morris and Mrs. Farrow valued at
      }
        11:0:6
      By four equal 7th Shares at £11 8s. 4d. each
      }
        45:13: 4
    
    
      

      
      
      By three more at Do.
      }
        34: 5:0
    
    
      
      
      £111:0:6
      
      
      £111:0:6
    
  
Mr. Fisher (as he gave Bond with Mrs. Farrow for the due Distribution of this personal Estate) approves of your Proposal to receive the four Shares due to your Relations in America, and will directly pay £45 13s. 4d. to your Order, on sending a proper Discharge for the Same, and will also pay your Share, which you are so good as to give them, to Mrs. Morris and Mrs. Farrow. If I can be of any further Service to You in this, or any other Affair here, I beg you would make no Scruple of sending your Commands to Sir Your very humble Servant
Tho Holme.


The Expences of the Funeral of Mrs. Mary Fisher, who was buried Decr. 30. 1758.


  
£
s.
d.


Pd. for the Administration for Mrs. Farrow
01
19
04


Gave the Under-bearers
00
06
00


Pd. the washwoman for laying Mrs. Fisher out and for Gloves
00
07
02


Pd. a Woman for helping to lay Her out, and for Gloves
00
07
02


Gave the Servant Jenny for a pair of Gloves
00
01
02


Pd. Mr. Day for five Bottles of Wine
00
09
04


Pd. Mr. Maules Draper’s Bill for the Funeral
13
13
00


Pd. the Glazier’s Bill for a lead Coffin
07
00
00


Pd. the Carpenter for Coffins and Furniture &c.
04
01
06


Pd. Mr. Lucas the Apothecary
00
18
00


Pd. the Sexton for taking up and laying down the Grave-Stone
00
02
03


Pd. the Sexton for digging the Grave, the Bell and cleaning the Church
00
07
06


Pd. Mr. Holme for the Grave in the Church and a Mortuary
00
16
08


Pd. the Church-Wardens for opening the Grave in the Church
00
06
08


Charges in bringing and carrying Mrs. Farrow home
00
  06
  06



31
02
02


These Expences were approved ofby the Administratrix Mrs. Farrow,and defrayed by me
Wm. Fisher sole Executor of the late Mr. Richd Fisher

 Addressed: To / Mr. Benjamin Franklin / at Mrs. Stephenson’s in Craven Street / Strand / London / Free / Wm Cartwright
Endorsed: Revd Mr Holme March 17. 1759 answd the 27th
